Citation Nr: 0930129	
Decision Date: 08/12/09    Archive Date: 08/19/09

DOCKET NO.  06-08 127	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to service connection for a back injury.

2.  Entitlement to service connection for degenerative disc 
disease of the lumbar spine.

3.  Entitlement to special monthly pension.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

Elizabeth Jalley, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1951 to 
October 1954.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from December 2004 and October 2007 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Roanoke, Virginia.

In May 2006, the Veteran testified at a personal hearing 
before a Decision Review Officer at the Roanoke RO.  A 
transcript of this hearing was prepared and associated with 
the claims file.

In May 2009, the Veteran testified at a personal hearing 
before the undersigned Veterans Law Judge.  A transcript of 
this hearing was prepared and associated with the claims 
file.

At the May 2009 hearing, the Veteran testified that he had 
been in receipt of pension benefits that were discontinued 
when his wife went back to work.  These benefits have not 
been reinstated even though she stopped working again.  The 
Veteran's representative requested that the Veteran's claim 
be considered as a claim for regular pension rather than 
special monthly pension.  The Board notes that the issue of 
entitlement to regular pension benefits has not been 
adjudicated by the RO and that the Board does not have 
jurisdiction of this issue.  The Board therefore refers this 
issue to the RO for appropriate development.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran has claimed entitlement to service connection for 
a back injury and degenerative disc disease of the lumbar 
spine.  He has also claimed entitlement to special monthly 
pension.  He contends that the two service-connected injuries 
were incurred during a parachute jump in service.  

The Board notes that the Veteran's service treatment records 
have been lost and were presumably destroyed in a 1973 fire 
at the National Personnel Record Center (NPRC) in St. Louis, 
Missouri.  Under such circumstances, the Court has held that 
there is a heightened obligation on the part of VA to explain 
findings and conclusions and to consider the benefit-of-the-
doubt rule.  Cuevas v. Principi, 3 Vet. App. 542, 548 (1992); 
O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991). 

At the Veteran's May 2009 Board hearing, he testified that he 
sought treatment from a chiropractor, Dr. R.W.R., in the late 
1960s.  He filled out an authorization to obtain these 
treatment records and estimated having received treatment 
from 1966 to 1968.  The June 2006  response states that Dr. 
RWR does not have records on the Veteran and notes that this 
doctor started his practice in August 1969.  During the Board 
hearing, the Veteran's representative noted that the Veteran 
was treated by Dr. RWR for six years and that, given the 
heightened duty to assist and the doctor's cooperation with 
the prior records request, an additional inquiry to this 
office covering a later period of time is warranted.

The Board finds that, given the heightened duty to assist and 
the ambiguity of whether the June 2006 response was 
indicating that there is no record of the Veteran having been 
a patient or whether there were no records from 1966 to 1968 
because Dr. RWR had not yet started his practice, the Board 
finds that a remand for an additional records request is 
necessary in order to satisfy the duty to assist.

In this case, Veteran has indicated that he sustained an 
injury to his back during a parachute jump in service.  In 
this regard, the Board notes that a layperson, such as the 
Veteran, is generally not capable of opining on matters 
requiring medical knowledge.  However, lay testimony is 
competent when it regards the readily observable features or 
symptoms of injury or illness and "may provide sufficient 
support for a claim of service connection."  Layno v. Brown, 
6 Vet. App. 465, 469 (1994).

In Charles v. Principi, 16 Vet. App. 370 (2002), the Court 
held that under 38 U.S.C.A § 5103A(d)(2), VA was to provide a 
medical examination as "necessary to make a decision on a 
claim, where the evidence of record, taking into 
consideration all information and lay or medical evidence, 
[including statements of the claimant]," and where, the 
claimant had been diagnosed to have tinnitus, and had 
proffered competent lay evidence that he had had continuous 
symptoms of the disorder [i.e., ringing in the ears] since 
his discharge.  Because there was evidence of record 
satisfying two of the requirements of the statute, i.e., 
competent evidence of a current disability or recurrent 
symptoms, and evidence indicating an association between the 
appellant's disability and his active service, but there was 
not of record, competent medical evidence addressing whether 
there is a nexus between his tinnitus and his active service, 
VA was to provide the claimant with a medical "nexus" 
examination.

In this case, as the Veteran has reported that he incurred a 
back injury during service and has experienced symptoms since 
service, an observation which he is competent to make, the 
Board finds that the necessity for a VA examination is shown 
for the proper assessment of the Veteran's claim.  38 
U.S.C.A. § 5103A (West 2002).  This issue must be remanded in 
order to schedule the Veteran for a VA examination to 
determine whether his claimed back problems were caused or 
aggravated by his active duty service.  Colvin v. Derwinski, 
1 Vet. App. 171, 175 (1991) (if the medical evidence of 
record is insufficient, the Board is free to supplement the 
record by seeking an advisory opinion or ordering a medical 
examination).


Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2007).  Expedited 
handling is requested.)

1.  The Veteran should be asked to sign 
and return a new release form authorizing 
VA to obtain records of his treatment with 
Dr. RWR from August 1969 through the 
present.  If these records cannot be 
obtained and there is no affirmative 
evidence that they do not exist, inform 
him of the records that could not be 
obtained, including what efforts were made 
to obtain them.

2.  Schedule the Veteran for an 
appropriate VA examination.  The claims 
file should be provided to the appropriate 
examiner for review, and the examiner 
should note that it has been reviewed.  
After reviewing the file, the examiner 
should render an opinion as to whether the 
Veteran currently has a back disability of 
any kind.  If so, an opinion should be 
provided as to whether it is at least as 
likely as not that the back disability was 
incurred in or aggravated by a disease or 
injury in service.

It would be helpful if the examiner would 
use the following language, as may be 
appropriate: "more likely than not" 
(meaning likelihood greater than 50%), 
"at least as likely as not" (meaning 
likelihood of at least 50%), or "less 
likely than not" or "unlikely" (meaning 
that there is less than 50% likelihood).  
The term "at least as likely as not" 
does not mean "within the realm of 
medical possibility."  Rather, it means 
that the weight of medical evidence both 
for and against a conclusion is so evenly 
divided that it is as medically sound to 
find in favor of that conclusion as it is 
to find against it.  The examiner should 
provide a complete rationale for any 
opinions provided.

3.  After the development requested above 
has been completed, readjudicate the 
issues on appeal.  If any benefit remains 
denied, the appellant and his 
representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond.  
Thereafter, the case should be returned to 
the Board, if in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



